DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 63,65, and 68 objected to because of the following informalities:  
In claim 63, “thereof” is unclear and does not indicate where determining the second values of the characteristics originates. Suggest to clarify in which step the second values of characteristic determination originates.
In claim 65, "thereof" is unclear and does not indicate where determining characteristics originates. Suggest to clarify in which step the characteristic determination originates.  
In claim 68, “thereof” is unclear and does not indicate where determining the first values of the characteristics originates. Suggest to clarify in which step the first values of characteristic determination originates.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 39-42, 48-50, 75, 77, and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Li, hereby referred to as Li '450 (US Patent # 6120450) in view of Ebbini et al., hereby referred to as Ebbini (PGPub # 20130144165).
Regarding claim 39, Li ‘450 teaches an ultrasound system comprising [ultrasound pulse-echo imaging systems (col.1, line 11)]:
an ultrasound transducer comprising a plurality of transducer elements [transducer elements in the transducer array (Fig. 1; col. 7, lines 6-7)];
and a processor configured to: determine first values of a plurality of characteristics based at least in part on the measurements [derive the phase-aberration profile in the signal processor (Fig. 1, 4, 6, 8,  13; col. 10, line 38)];
execute a predictor that has been computationally trained to predict ultrasound aberrations based on values of the characteristics [processed according to the selected aberration-correction measurement algorithms to derive the aberration profiles (col. 8, lines 10-12)];
use the first values as input to the executing predictor, whereby the predictor predicts first aberrations of the ultrasound waves traveling through the first anatomical regions [The collected signals in the aberration measurement system are processed according to the selected aberration-correction measurement algorithms to derive the aberration profiles (col. 8, lines 9-12)];
drive the transducer elements to compensate for the predicted aberrations [Some algorithms disclosed in this invention involve iteratively adjusting the undetermined aberration values for transducer elements at the end of the transducer array (col. 8, lines 16-19)].
Li ‘450 does not explicitly teach a measuring system for acquiring a first series of measurements of a plurality of first anatomical regions through which the ultrasound waves emitted from the transducer elements will travel. However, Ebbini teaches a measuring system for acquiring a first series of measurements of a plurality of first anatomical regions [information about tissue aberration is reliably measured or estimated. One way to estimate these aberrations is by using 3-D numerical modeling of the acoustic wave propagation based on tissue parameters (par. 0008)]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 and incorporate the teachings Ebbini by including a measuring system to estimate tissue aberrations. By using 3-D models based on X-ray computed tomography (CT) or MRI patient datasets, the user will be able to more accurately refocus the HIFU beam at the target in the presence of tissue aberration.
Regarding claim 40, Li ‘450 teaches the system of claim 39, wherein the processor is further configured to computationally predict a reliability of the predicted first aberrations [disclosed is a method for the simultaneous collection of common midpoint signals to reduce the effect of tissue motion on the aberration-measurement accuracy (Abstract)].
Regarding claim 41, Li ‘450 does not explicitly teach the system of claim 39, wherein the measuring system comprising at least one of an imager for acquiring a first series of images of the first anatomical regions or an acoustic detector for detecting at least one of acoustic reflections from the first anatomical regions or acoustic spectral activities at the first anatomical regions. However, Ebbini teaches the measuring system comprising at least one of an imager for acquiring a first series of images of the first anatomical regions [One way to estimate these aberrations is by using 3-D numerical modeling of the acoustic wave propagation based on tissue parameters from pretreatment X-ray computed tomography (CT) or MRI patient datasets (par. 0008)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 and incorporate the teachings Ebbini by including a measuring system to estimate tissue aberrations. By using 3-D models based on X-ray computed tomography (CT) or MRI patient datasets, the user will be able to more accurately refocus the HIFU beam at the target in the presence of tissue aberration.
Regarding claim 42, Li ‘450 does not explicitly teach the system of claim 41, wherein the imager comprises at least one of a magnetic resonance imaging device, a computer tomography device, a positron emission tomography device, a single-photon emission computed tomography device, or an ultrasonography device. However, Ebbini teaches the imager comprises at least one of a magnetic resonance imaging device, a computer tomography device, a positron emission tomography device, a single-photon emission computed tomography device, or an ultrasonography device [One way to estimate these aberrations is by using 3-D numerical modeling of the acoustic wave propagation based on tissue parameters from pretreatment X-ray computed tomography (CT) or MRI patient datasets (par. 0008)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 and incorporate the teachings Ebbini by including a measuring system to estimate tissue aberrations. By using 3-D models based on X-ray computed tomography (CT) or MRI patient datasets, the user will be able to more accurately refocus the HIFU beam at the target in the presence of tissue aberration.
Regarding claim 48, Li ‘450 teaches the system of claim 39, wherein the first aberrations comprise at least one of phase shifts, time delays, or changes in intensities associated with the transducer elements or shape distortion of a focus generated by the ultrasound waves [When the system is switched to the aberration mode, several algorithms disclosed in the present invention are used to measure transmission and reception phase- and amplitude-aberration profiles (Abstract)].
Regarding claim 49, Li ‘450 teaches the system of claim 39, wherein at least one of the first anatomical regions is traversed by a beam emitted by one of the transducer elements [transducer elements in the transducer array convert these electrical signals into acoustic waves, which propagate in the tissue (col. 7, lines 6-8)].
Regarding claim 50, Li ‘450 teaches the system of claim 39, wherein the processor is further configured to computationally train the predictor using a second series of measurements of a plurality of second anatomical regions, second values of a plurality of characteristics associated with the second anatomical regions, and second ultrasound aberrations associated with the second values of the characteristics, the second anatomical regions overlapping with the first anatomical regions [This method comprises collecting common-midpoint signals by transmitting from one element at a time and receiving at a plural number of elements until all elements have transmitted. These common-midpoint signals are dynamically corrected to increase the similarity between them for echoes from targets in the near field. Corrected common-midpoint signals are then cross-correlated with one another and the peak positions and values of these normalized cross-correlation functions are measured (col. 3, lines 44-53)].
Regarding claim 75, Li ‘450 teaches the system of claim 39, wherein the processor is further configured to determine the characteristics of the first anatomical regions based at least in part on angles between orientations of the first anatomical regions and beam paths of the ultrasound waves traveling therethrough [object of this invention is to provide algorithms for measuring and correcting angle-dependent phase aberration profiles (col. 4, lines 15-17)].
Regarding claim 77, Li ‘450 teaches the system of claim 39, the processor is further configured to determine accuracy of the predicted first aberrations of the ultrasound waves based on at least one of a reliability estimation of the prediction, a similarity measure between the first series and a second series of measurements, or a prediction success associated with the second series of measurement [This method comprises collecting common-midpoint signals by transmitting from one element at a time and receiving at a plural number of elements until all elements have transmitted. Corrected common-midpoint signals are then cross-correlated with one another and the peak positions and values of these normalized cross-correlation functions are measured. When necessary, the undetermined linear terms are adjusted iteratively to maximize the image energy in the region of interest, which will optimize the performance of the system (col. 3, lines 44-58)].
Regarding claim 80, Li ‘450 teaches an ultrasound system comprising [ultrasound pulse-echo imaging systems (col.1, line 11)]
an ultrasound transducer comprising a plurality of transducer elements [transducer elements in the transducer array (Fig. 1; col. 7, lines 6-7)];
a processor configured to determine values of a plurality of characteristics based at least in part on the measurements [derive the phase-aberration profile in the signal processor (Fig. 1, 4, 6, 8,  13; col. 10, line 38)];
execute a predictor that has been computationally trained to predict an ultrasound intensity at a target region based on values of the characteristics [processed according to the selected aberration-correction measurement algorithms to derive the aberration profiles (col. 8, lines 10-12)];
use the values as input to the executing predictor, whereby the predictor predicts an intensity of the ultrasound waves at the target region after traveling through the anatomical regions [The collected signals in the aberration measurement system are processed according to the selected aberration-correction measurement algorithms to derive the aberration profiles (col. 8, lines 9-12)];
and drive the transducer elements to generate a desired ultrasound focus at the target region [Some algorithms disclosed in this invention involve iteratively adjusting the undetermined aberration values for transducer elements at the end of the transducer array (col. 8, lines 16-19)].
Li ‘450 does not explicitly teach a measuring system for acquiring one or more measurements of a plurality of anatomical regions through which the ultrasound waves emitted from the transducer elements will travel. However, Ebbini teaches a measuring system for acquiring one or more measurements of a plurality of anatomical regions [information about tissue aberration is reliably measured or estimated. One way to estimate these aberrations is by using 3-D numerical modeling of the acoustic wave propagation based on tissue parameters (par. 0008)];
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 and incorporate the teachings Ebbini by including a measuring system to estimate tissue aberrations. By using 3-D models based on X-ray computed tomography (CT) or MRI patient datasets, the user will be able to more accurately refocus the HIFU beam at the target in the presence of tissue aberration.
Regarding claim 81, Li ‘450 does not explicitly teach the system of claim 80, wherein the measuring system comprises an imager comprising at least one of a magnetic resonance imaging device, a computer tomography device, a positron emission tomography device, a single-photon emission computed tomography device, or an ultrasonography device []. However, Ebbini teaches an imager comprising at least one of a magnetic resonance imaging device, a computer tomography device, a positron emission tomography device, a single-photon emission computed tomography device, or an ultrasonography device [One way to estimate these aberrations is by using 3-D numerical modeling of the acoustic wave propagation based on tissue parameters from pretreatment X-ray computed tomography (CT) or MRI patient datasets (par. 0008)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 and incorporate the teachings Ebbini by including a measuring system to estimate tissue aberrations. By using 3-D models based on X-ray computed tomography (CT) or MRI patient datasets, the user will be able to more accurately refocus the HIFU beam at the target in the presence of tissue aberration.
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini as applied to claim 39 above, and further in view of Vortman et al., hereby referred to as Vortman '781 (PGPub # 20070167781).
Regarding claim 43, Li ‘450 in view of Ebbini does not explicitly teach the system of claim 39, wherein the characteristics comprise at least one of anatomical characteristics, sonication parameters, information of the transducer elements, or characteristics of the measuring system. However, Vortman ‘781 teaches wherein the characteristics comprise at least one of information of the transducer elements [an ultrasound transducer that is geometrically shaped and physically positioned relative to the patient (par. 0003)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings Vortman ‘781 by including using characteristics of the transducer element to predict ultrasound aberrations to predict aberrations and make adjustments. By using the transducer element selectors as the characteristics, the drive signal received from the first tier switching module is provided selectively to those transducer elements that are to be turned on (par. 0040). This transducer characteristic information received is used to signal which transducer elements are to be turned on at a particular time.
Regarding claim 44, Li ‘450 in view of Ebbini does not explicitly teach the system of claim 43, wherein the sonication parameters comprises at least one of a frequency, an intensity or a phase associated with each one of the ultrasound waves. However, Vortman ‘781 teaches the sonication parameters comprises at least one of a frequency, an intensity or a phase associated with each one of the ultrasound waves [a drive signal generator may be employed to generate a number of possible drive signals having the same frequency, each drive signal being out of phase with the others by a selected phase offset amount. A two-tier hierarchical switching fabric is then employed to connect selected drive signals to selected transducer elements that are to be activated for a given tissue sonication (par. 0007)]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings Vortman ‘781 by using characteristics of the sonication parameters based on the frequency to predict aberrations and make adjustments. By using frequency as the characteristics the system is able to make frequency adjustments on the drive signals based on the given tissue sonication.
Regarding claim 45, Li ‘450 in view of Ebbini does not explicitly teach the system of claim 43, wherein the information of the transducer elements comprises at least one of a size, a shape, a location or an orientation of each transducer element. However, Vortman ‘781 teaches the information of the transducer elements comprises at least one of a size, a shape, a location or an orientation of each transducer element [an ultrasound transducer that is geometrically shaped and physically positioned relative to the patient (par. 0003)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings Vortman ‘781 by using the size, shape, location or orientation of the transducer elements as the characteristics to predict aberrations and make adjustments. By using the transducer elements as the characteristics, the drive signal received from the first tier switching module is provided selectively to those transducer elements that are to be turned on (par. 0040). This transducer characteristic information received is used to signal which transducer elements are to be turned on at a particular time.
Claim 46 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Vortman '781 as applied to claim 43 above, and even further in view of Fan et al., hereby referred to as Fan (PGPub # 20120136255).
Regarding claim 46, Li ‘450 in view of Ebbini in further view of Vortman ‘781 does not explicitly teach the system of claim 43, wherein the information is extracted by at least one of transfer learning, auto encoding, principal component analysis or scale-invariant feature transform. 
However, Fan teaches the information is extracted by at least one of principal component analysis [the major comportment extraction unit can extract major components using, but not limited to, Principal Component Analysis (PCA) (par. 0144)]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Vortman ‘781 and incorporate the teachings Fan by extracting the information using PCA. By using PCA to extract major components, the system obtains a pulsation in a predetermined region, and extracts the most dominant component in the pulsation, which is uncorrelated to the surrounding tissue.
Claim 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Vortman '781 as applied to claim 43 above, and even further in view of Rivaz et al., hereby referred to as Rivaz (PGPub # 20120128223).
Regarding claim 47, Li ‘450 in view of Ebbini in further view of Vortman ‘781 does not explicitly teach the system of claim 43, wherein the characteristics further comprise the ultrasound aberrations predicted using a model. 
However, Rivaz teaches the system of claim 43, wherein the characteristics further comprise the ultrasound aberrations predicted using a model [A method of processing ultrasound data includes receiving ultrasound data [...] calculating a physical property of the region of interest based on the displacement map (Abstract). Ultrasound probe acoustically coupled to a patient's anatomy, which includes a tissue medium. Within tissue medium is an aberration. Aberration may be any region or object within tissue medium that has mechanical properties, such as Young's Modulus, that is different from that of surrounding tissue medium (par. 0056)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Vortman ‘781 and incorporate the teachings Rivaz by using a displacement map as the model to predict the ultrasound aberrations. By using a displacement map, the system is able to predict the different mechanical properties of the different tissues within a given region of interest.
Claims 51-52 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini as applied to claim 39 above, and further in view of Li, hereby referred to as Li '447 (US Patent # 6027447).
Regarding claim 51, Li ‘450 in view of Ebbini does not explicitly teach the system of claim 39, wherein the processor is further configured to computationally train the predictor using a second series of measurements of a plurality of second anatomical regions, second values of a plurality of characteristics associated with the second anatomical regions, and second ultrasound aberrations associated with the second values of the characteristics, the second anatomical regions different from the first anatomical regions. 
However, Li ‘447 teaches the predictor using a second series of measurements of a plurality of second anatomical regions, second values of a plurality of characteristics associated with the second anatomical regions, and second ultrasound aberrations associated with the second values of the characteristics, the second anatomical regions different from the first anatomical regions [compares echoes coming from targets A, B, and D (Fig. 3, 5; col. 11, lines 19-20)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings of Li ‘447 by training the predictor using different multiple target measurements. By doing so, one is able to use a dynamic near-field correction when comparing the different echoes coming from multiple targets.
Regarding claim 52, Li ‘450 in view of Ebbini does not explicitly teach the system of claim 51, wherein the processor is further configured to use the predictor to predict the first aberrations based at least in part on similarities between the first values of the characteristics associated with the first anatomical regions and the second values of the characteristics associated with the second anatomical regions.
However, Li ‘447 teaches to use the predictor to predict the first aberrations based at least in part on similarities between the first values of the characteristics associated with the first anatomical regions and the second values of the characteristics associated with the second anatomical regions [similar signals are transmitted simultaneously from different elements at spaced apart locations [...] under severe aberration conditions, an estimated phase aberration profile is initially estimated, and used in the dynamic near field correction. [...] when transmission and reception phase aberration profiles are different but small and if cross correlation functions are symmetrical about their peak, then the two reciprocal signals are averaged before dynamic near field correction (col. 7, lines 23-63)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings of Li ‘447 by using the predictor to predict aberrations based on the similarities of multiple target measurements. By doing so, one is able to use a dynamic near-field correction and produce higher quality images when comparing the similarities of echoes coming from multiple targets.
Regarding claim 54, Li ‘450 teaches the system of claim 52, wherein at least one of the values in the second values of the characteristics associated with the second anatomical regions is redundant [Phase-aberration correction algorithm using near-field signal redundancy for one-dimensional arrays (col. 8, lines 32-35)].
Regarding claim 55, Li ‘450 teaches the system of claim 54, wherein the second series of measurements comprise at least two redundant values corresponding to different second ultrasound aberrations [a data set is collected by transmitting on all elements, one at a time, and receiving at several elements for each transmission (col. 8, lines 42-43). This is interpreted as at least two signals being redundant in the same series of measure2ent.].
Regarding claim 56, Li ‘450 teaches the system of claim 54, wherein the second series of measurements comprise at least two redundant values corresponding to different preprocessing [As shown in FIG. 16, common-midpoint signals, which are going to be cross-correlated with one another, can be collected simultaneously by transmitting signals and, which occupy different frequency bands as shown in FIG. 17, from transducer elements and then, separating them with filtering (Fig. 16-17; col. 21, lines 10-15)].
Regarding claim 57, Li ‘450 teaches the system of claim 51, wherein the processor is further configured to predict the second values of the characteristics associated with the second anatomical regions [An iterative method is used to improve the measurement accuracy (col. 2, lines 3-4).].
using at least one of an aberration measurement or an aberration prediction [signals are then send to the aberration measurement system for storage and/or processing for aberration measurement […] This process will be repeated until all transducer elements have transmitted (col 7, line 59-col 8, line 2)]
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Li '447 as applied to claims 51-52 above, and further in view of Mauldin, Jr. et al., hereby referred to as Mauldin (PGPub #20160012582).
Regarding claim 53, Li ‘450 in view of Ebbini in further view of Li ‘447 does not explicitly teach the system of claim 52, wherein the similarity is determined based at least in part on pointwise similarity between the first and second series of the measurements. However, Mauldin ‘447 teaches the similarity is determined based at least in part on pointwise similarity between the first and second series of the measurements [registration to a 3D model may comprise performing point set registration, which may comprise identifying a translation and/or scaling of one of two sets of point data that minimizes a cost function or “similarity metric" (0070)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Mauldin by and compare the similarity of the first and second series of measurements based on pointwise similarity. By doing so, the invention is able to better filter and extract unique bone surface point data from the 3D bone model.
Claims 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Li '447 as applied to claim 51 above, and further in view of Freiburger et al., hereby referred to as Freiburger (PGPub # 20120108968).
Regarding claim 58, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 51, wherein the predictor predicts the first aberrations based on a relationship between the second values of the characteristics associated with the second anatomical regions and the second ultrasound aberrations associated with the second values of the characteristics using a machine learning process.
However, Freiburger teaches the predictor predicts using a machine learning process [calculated using a formula, model, machine-learned classifier, or other approach (par. 0042)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Freiburger to use a machine-learned classifier to predict the first ultrasound aberrations based on its relationship with second ultrasound aberrations. By doing so, the invention is able to better filter and extract unique bone surface point data from the 3D bone mode uses a machine-learning process to calculate condition risk for the patient (par. 0042).
Regarding claim 59, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 58, wherein the relationship is determined using regression.
However, Freiburger teaches the relationship is determined using regression [linear regression is applied to ten or other number of subsets (par. 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Freiburger to determine the relationship between first ultrasound aberration values with second ultrasound aberration values using linear regression. By doing so, the invention is able to derive variance or other statistical information from the different shear velocities of both datasets (par. 0029).
Regarding claim 60, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 59, wherein the second ultrasound aberrations comprise phase shifts having real components and imaginary components, the regression being separately performed on the real and imaginary components.
However, Freiburger teaches the second ultrasound aberrations comprise phase shifts having real components and imaginary components, the regression being separately performed on the real and imaginary components [The tissue viscosity is calculated by measuring the shear wave phase at multiple shear wave frequencies and extracting the elastic and viscous properties from the real and imaginary components (par. 0035)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Freiburger to determine the relationship between first ultrasound aberration values with second ultrasound aberration values using linear regression on both real and imaginary components. By doing so, the invention is able to derive variance or other statistical information from the different elastic and viscous properties of the datasets (par. 0035).
Regarding claim 61, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 58, wherein the relationship is determined using classification.
However, Freiburger the relationship is determined using classification [The estimated shear wave property is matched to clinical data, providing tissue density classification based on the property (par. 34)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings Freiburger to determine the relationship between first ultrasound aberration values with second ultrasound aberration values using tissue density classification. By doing so, the invention is able to correlate a given property value or values in combination to a specific, range, or approximation of tissue density.
Regarding claim 62, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 61, wherein the second ultrasound aberrations comprise phase shifts having real components and imaginary components, the classification being separately performed on the real and imaginary components.
However, Freiburger teaches the classification being separately performed on the real and imaginary components [The tissue viscosity is calculated by measuring the shear wave phase at multiple shear wave frequencies and extracting the elastic and viscous properties from the real and imaginary components (par. 35)]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Freiburger to determine the relationship between first ultrasound aberration values with second ultrasound aberration values using tissue density classification on both real and imaginary components. By doing so, the invention is able to derive variance or other statistical information from the different elastic and viscous properties of the datasets (par. 0035).
Claims 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Li '447 as applied to claim 51 above, and further in view of Yu et al., hereby referred to as Yu (PGPub # 20120020530).
Regarding claim 63, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 51, wherein the processor is further configured to preprocess the second series of measurements of the second anatomical regions prior to determining the second values of the characteristics thereof.
However, Yu teaches the processor is further configured to preprocess the second series of measurements of the second anatomical regions prior to determining the second values of the characteristics thereof [similarity of two image volumes can be compared under different simulation settings (e.g., no-preprocessing, warping only, and using particular non-limiting embodiments of coupled filtering as described herein) (par. 0138)]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Yu by preprocessing the second series of measurements. By doing so, the invention would be able to enhance the ultrasound images by utilizes warping and coupled filtering on two images to compare correlation values against non-preprocessed images (par. 0150).
Regarding claim 64, Li '450 teaches at least one of the steps used to preprocess the first series of measurements is the same as one of the steps used to preprocess the second series of measurements [These received signals are routed to the receiver, which they are magnified, filtered, and converted into digital signals (Fig. 1; col. 8, lines 59-61). Fig. 1 discloses the cycle for amplitude aberration correction where multiple series of measurements undergo the same preprocessing]
Regarding claim 65, Li '450 teaches he system of claim 63, wherein the second series of measurements comprise data derived from a second series of images of the second anatomical regions, and the preprocessing comprises determining rotation angles of the second series of images of the second anatomical regions prior to determining characteristics thereof [measured aberration profiles may be different at different beam angles; therefore, several aberration profiles may need to be measured. When using these measured profiles to correct the image, one may use each profile for the correction of the image in the corresponding direction (col. 7, lines 43-47)]
Claims 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Li '447 in even further view of Yu as applied to claim 63 above, and even further in view of Hossack et al., hereby referred to as Hossack (US Patent # 6364865).
Regarding claim 66, Li '450 in view of Ebbini in further view of Li '447 in even further view of Yu does not explicitly teach the system of claim 63, wherein the processor is further configured to acquire a third series of images of the second anatomical regions based at least in part on the determined rotation angles.
However, Hossack teaches the processor is further configured to acquire a third series of images of the second anatomical regions based at least in part on the determined rotation angles [best match the test blocks in step 16. The chosen test blocks with the matching rotation angles are composited to align the parent images into one image (Fig. 1; col. 3, lines 45-52)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 in even further view of Yu and incorporate the teachings of Hossack to combine the second series of images of the second anatomical regions based on rotation angles to composite an third series of images. Doing so allows the user to acquire a third series of images with an extended field of view.
Regarding claim 67, Li '450 in view of Ebbini in further view of Li '447 in even further view of Yu does not explicitly teach the system of claim 66, wherein the processor is further configured to acquire the third series of images of the second anatomical regions using resampling or interpolation of the second series of images of the second anatomical regions.
However, Hossack teaches the processor is further configured to acquire the third series of images of the second anatomical regions using resampling or interpolation of the second series of images of the second anatomical regions [During image composition, pixel values are preferably interpolated or averaged based on the pixel levels in the overlapping regions of the two registered frames (col. 9, lines 40-43)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 in even further view of Yu and incorporate the teachings of Hossack to interpolate the second series of images of the second anatomical regions. Doing so allows the user to acquire a third series of images with an extended field of view.
Claims 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Li '447 as applied to claim 51 above, and further in view of Srinivasan et al. hereby referred to as Srinivasan (PGPub # 20070078347).
Regarding claim 68, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 51, wherein the processor is further configured to preprocess the first series of measurements of the first anatomical regions prior to determining the first values of the characteristics thereof.
However, Srinivasan teaches to preprocess the first series of measurements of the first anatomical regions prior to determining the first values of the characteristics thereof [there may exist signals from tissue and stationary targets called clutter. The clutter filter (e.g., a high-pass filter), also known as a "wall filter," removes the contribution from stationary targets and tissue before estimating flow to best extract flow signals to remove the velocity bias introduced by the clutter on the flow velocity (par. 0034)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Srinivasan to use a clutter filter to preprocess the series of measurements before estimating the flow values of the target area. Srinivasan teaches that data bias exists when receiving unwanted aberrations or clutter. Because the clutter appears as a low frequency shift, one could preprocess or "wall filter" to extract the best flow signals. It would have been obvious to one in the art to preprocess the aberrations of the first ultrasound aberrations in order to determine the flow velocity of a desired tissue region (par. 0034).
Regarding claim 69, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 51, wherein the processor is further configured to remove bias in the second ultrasound aberrations [there may exist signals from tissue and stationary targets called clutter. The clutter filter (e.g., a high-pass filter), also known as a "wall filter," removes the contribution from stationary targets and tissue before estimating flow to best extract flow signals to remove the velocity bias introduced by the clutter on the flow velocity (par. 0034)].
However, Srinivasan teaches the processor is further configured to remove bias in the second ultrasound aberrations [there may exist signals from tissue and stationary targets called clutter. The clutter filter (e.g., a high-pass filter), also known as a "wall filter," removes the contribution from stationary targets and tissue before estimating flow to best extract flow signals (par. 0034)to remove the velocity bias introduced by the clutter on the flow velocity (par. 0034)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Srinivasan to use a clutter filter to remove bias of a second series of measurements before estimating the flow values of the target area. Srinivasan teaches that data bias exists when receiving unwanted aberrations or clutter. Because the clutter appears as a low frequency shift, one could preprocess or "wall filter" to extract the best flow signals. It would have been obvious to one in the art to preprocess the aberrations of the first ultrasound aberrations in order to determine the flow velocity of a desired tissue region (par. 0034).
Regarding claim 70, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 51, wherein the processor is further configured to preprocessing the second ultrasound aberrations based at least in part on estimation of a relative bias in the second ultrasound aberrations using a physical model.
However, Srinivasan teaches the system of claim 51, wherein the processor is further configured to preprocessing the second ultrasound aberrations [there may exist signals from tissue and stationary targets called clutter. The clutter filter (e.g., a high-pass filter), also known as a "wall filter," removes the contribution from stationary targets and tissue before estimating flow to best extract flow signals (par. 0034)]. 
based at least in part on estimation of a relative bias in the second ultrasound aberrations using a physical model [to remove the velocity bias introduced by the clutter on the flow velocity (par. 0034)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Srinivasan to use a clutter filter using the blood flow as the physical model to estimate the bias and preprocess and filter the aberrations. Srinivasan teaches that data bias exists when receiving unwanted aberrations or clutter. Because the clutter appears as a low frequency shift, one could preprocess or "wall filter" to extract the best flow signals. It would have been obvious to one in the art to use a physical model to extract the clutter of the target region and preprocess the aberrations of the ultrasound aberrations in order to determine the flow velocity of a desired tissue region (par. 0034).
Regarding claim 71, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 70, wherein the processor is further configured to remove the relative bias in the second ultrasound aberrations.
However, Srinivasan teaches the processor is further configured to remove the relative bias in the second ultrasound aberrations [there may exist signals from tissue and stationary targets called clutter. The clutter filter (e.g., a high-pass filter), also known as a "wall filter," removes the contribution from stationary targets and tissue before estimating flow to best extract flow signals (par. 0034)to remove the velocity bias introduced by the clutter on the flow velocity (par. 0034)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Srinivasan to use a clutter filter to remove relative bias of a second series of measurements before estimating the flow values of the target area. Srinivasan teaches that data bias exists when receiving unwanted aberrations or clutter. Because the clutter appears as a low frequency shift, one could preprocess or "wall filter" to extract the best flow signals. It would have been obvious to one in the art to preprocess the aberrations of the first ultrasound aberrations in order to determine the flow velocity of a desired tissue region (par. 0034).
Claims 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini in further view of Li '447 as applied to claim 51 above, and further in view of Boctor et al., hereby referred to as Boctor (PGPub # 20150359512).
Regarding claim 72, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach the system of claim 51, wherein the processor is further configured to manipulate at least one aberration of the second ultrasound aberrations.
However, Boctor teaches the processor [an ultrasound signal processor configured to communicate with the ultrasound probe to receive phase and amplitude information (Abstract)]
is further configured to manipulate at least one aberration of the second ultrasound aberrations [The combination of aberration profile estimates from each transmit position in the sweep are shown in FIG. 15 […] Discontinuities appear in these images due to the unwrapping of the 2D aperture onto a single channel dimension (Fig. 15; par. 0177)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Boctor to manipulate at least one aberration of the second ultrasound aberration by unwrapping the 2D aperture. By doing so, the ultrasound system will be able to combine the aberration profile estimates from each transmit sweep.
Regarding claim 73, Li '450 in view of Ebbini in further view of Li '447 does not explicitly teach teaches the system of claim 72, wherein the manipulation comprises at least one of unwrapping, scaling to a uniform ultrasound transmission frequency, or computational adjustment of a measurement location to a second measurement location.
However, Boctor teaches the manipulation comprises at least one of unwrapping  [The combination of aberration profile estimates from each transmit position in the sweep are shown in FIG. 15 […] Discontinuities appear in these images due to the unwrapping of the 2D aperture onto a single channel dimension (Fig. 15; par. 0177)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini in further view of Li ‘447 and incorporate the teachings of Boctor to manipulate at least one aberration of the second ultrasound aberration by unwrapping the 2D aperture. By doing so, the ultrasound system will be able to combine the aberration profile estimates from each transmit sweep.
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini as applied to claim 39 above, and further in view of Rico et al., hereby referred to as Rico (PGPub # 20100158332).
Regarding claim 74, Li '450 in view of Ebbini does not explicitly teach teaches the system of claim 39, wherein the predictor comprises a neural network.
However, Rico teaches the predictor comprises a neural network [Alternative classification systems may also be used, including neural networks […] all the approaches could be considered as taking the same type of inputs, classifying the pixels, and generating the same type of outputs (par. 150)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings of Rico to include a predictor using a neural network. By doing so, the medical imaging system will be able to identify tissue layers, automate detection of lesions in medical images and normalize of pixel intensities of medical images (par. 0010).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Li '450 in view of Ebbini as applied to claim 39 above, and further in view of Vortman et al., hereby referred to as Vortman '272 (PGPub # 20040006272).
Regarding claim 76, Li '450 in view of Ebbini does not explicitly teach teaches the system of claim 39, wherein the characteristics comprise at least one of a structure, a shape, a density or a thickness of each of the first anatomical regions.
However, Vortman ‘272 teaches the characteristics comprise at least one of a structure [Proper implementation of the ultrasound apparatus is dependent on structure: bone tissue is present […] soft tissue is present (par. 0075)], 
a shape [Depending on the shape of a tissue region (par. 0076)], 
a density [Trabecular bone and cortical bone have different densities, which will vary the speed of sound (par. 0071)], 
or a thickness of each of the first anatomical regions [The segmented tissue region has a uniformly changing thickness (par. 0076)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li ‘450 in view of Ebbini and incorporate the teachings Vortman ‘272 by using the structure, shape, density or thickness of the transducer elements as the characteristics to predict aberrations and make adjustments. By using the characteristics of the anatomical regions, the ultrasound apparatus will be able to correct for tissue inhomogeneity by adjusting the speed of sound based on the characteristics of a selected tissue region (par. 0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793